                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                     Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       This case is before the court on the oral motion of plaintiff Kendra Ross to issue a bench

warrant for the arrest of defendant Royall Jenkins. Magistrate Judge Teresa J. James ordered

defendants to appear before the court on October 18, 2018, to show cause why they should not

be punished for contempt of court for failing to appear for a Judgment Debtors Examination on

September 13, 2018, and for failing to comply with a court order directing the defendants to

respond to Judgment Creditor’s First Set of Post-Judgment Interrogatories and Document

Requests. Doc. 91. Plaintiff argues that, because defendants failed to respond to the court’s

Order to Show Cause, the court properly can sanction defendant Royall Jenkins by issuing a

bench warrant for his arrest. For reasons explained below, the court grants plaintiff’s request to

issue a bench warrant.

       I.      Background

       On May 23, 2018, the court entered default judgment against defendants Royall Jenkins,

The Value Creators, Inc. f/k/a The United Nation of Islam, Inc., The Value Creators LLC, and

The Value Creators, Inc. See Doc. 41. That judgment was in the amount of $7,938,546.30 and

included a separate award of $117,184.34 for plaintiff’s attorneys’ fees and costs. Id. Almost a
month later, on June 19, 2018, Mr. Jenkins filed a pro se1 “Motion for New Trial” (Doc. 42).

Plaintiff filed a Motion for Writ of Execution (Doc. 45), and the court granted plaintiff’s Motion

and denied Mr. Jenkins’s Motion (Doc. 93).

        Trying to determine the defendants’ assets, plaintiff served her First Set of

Interrogatories, Document Requests, and Requests for Admission (Doc. 52) on defendants on

July 10, 2018. She also filed an Application for Examination of Judgment Debtors (Doc. 53) on

July 13, 2018, which Judge James granted, setting the Judgment Debtors Examination for

September 13, 2018 (Doc. 60).

        Defendants’ responses to plaintiff’s post-judgment discovery requests were due on

August 13, 2018.2 In her Memorandum in Support of Motion to Compel Responses to Post-

Judgment Interrogatories and Requests for Production of Documents (Doc. 71), plaintiff

included a letter sent on August 14, 2018, via email and U.S. mail overnight delivery, requesting

defendants to respond by the close of business on August 16, 2018. Doc. 71-2. Plaintiff also

represented that she “e-mailed and attempted to call” defendant Mr. Jenkins and Ephraim

Woods3 to request defendants’ responses to plaintiff’s discovery requests by August 16, 2018.


1
     When a party proceeds pro se, the court must construe his pleadings liberally and hold them to a less
stringent standard than those drafted by lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
But the court does not become an advocate for that party. Id. Nor does the party’s pro se status excuse
him from complying with the court’s rules or facing the consequences of noncompliance. Nielsen v.
Price, 17 F.3d 1276, 1277 (10th Cir. 1994).
2
    Federal Rule of Civil Procedure 33(b)(2) gives a responding party 30 days to file answers and
objections after being served with interrogatories. Federal Rule of Civil Procedure 34(b)(2)(A) gives a
responding party 30 days to respond to document requests after being served with those requests, unless
the court orders a shorter or longer time for responses. Here, defendants were served with plaintiff’s
Post-Judgment Interrogatories and Requests for Production of Documents on July 10, 2018. Federal Rule
of Civil Procedure 6(d) adds three days to the time period the Rules provide for a party to respond to
discovery requests if the responding party is served by mail. Defendants thus were required to respond to
plaintiff’s discovery requests by August 13, 2018.
3
   Mr. Woods is referenced in defendants’ filings (Docs. 42, 43), and he signed an affidavit on Mr.
Jenkins’s behalf as his “authorized representative.” Doc. 43-1.

                                                     2
See Doc. 71-3 (plaintiff’s email to defendant Mr. Jenkins and Mr. Woods). Plaintiff represented

that neither the letter nor the email were returned as undeliverable. Doc. 87.

        Plaintiff then filed a Motion to Compel Responses to Post-Judgment Interrogatories and

Requests for Production of Documents (Doc. 70). Judge James granted that motion and required

defendants to respond by September 10, 2018 (Doc. 78). Plaintiff sent a copy of the order

granting plaintiff’s Motion to Compel to defendants via email and U.S. mail overnight delivery.

Doc. 87-1. Plaintiff also represented that her counsel tried to call Mr. Jenkins and left a message

about “Judgment Debtors’ violation of this Court’s Order.” Doc. 87 at 3.

        Then, plaintiff filed a Motion for Order to Show Cause (Doc. 86), and Judge James

issued a Citation for Failing to Appear for Judgment Debtor Examination and Order to Show

Cause (Doc. 91). In that Order, Judge James set a hearing date of October 18, 2018. Defendants

The Value Creators, Inc. f/k/a The United Nation of Islam, Inc., The Value Creators LLC, and

The Value Creators, Inc., were served through their registered agent, Griegory Moten, on

October 11, 2018 (Docs. 95, 96, & 97). But none of the defendants appeared at the proceedings

on October 18. At that hearing, plaintiff orally moved for the court to issue a bench warrant for

Mr. Jenkins because of his repeated failure to appear and comply with the court’s orders. Doc.

98.

II.     Analysis

        A court can “punish by fine or imprisonment, or both, at its discretion, such contempt of

its authority . . . as . . . [d]isobedience or resistance to its lawful writ, process, order, rule, decree,

or command.” 18 U.S.C. § 401; see also Shillitani v. United States, 384 U.S. 364, 370 (1966)

(“There can be no question that courts have inherent power to enforce compliance with their

lawful orders through civil contempt.”). Judgment creditors must demonstrate by clear and



                                                     3
convincing evidence that: (1) “a valid court order existed”; (2) “the defendant had knowledge of

the order”; and (3) “the defendant disobeyed the order.” Reliance Ins. Co. v. Mast Constr. Co.,

159 F.3d 1311, 1315 (10th Cir. 1998). If the judgment creditor can meet her burden, then the

burden shifts to the judgment debtors to provide “evidence showing categorically and in detail

why [they are] unable to comply.” United States v. Rylander, 460 U.S. 752, 755 (1983) (internal

quotations omitted).

        Here, plaintiff adduces evidence sufficient to satisfy the three elements required for a

finding of civil contempt. First, plaintiff directs the court to several clear, valid court orders:

Judge James issued an Order granting plaintiff’s Motion to Compel Responses to Post-Judgment

Interrogatories and Requests for Production of Documents (Doc. 78), as well as a Citation for

Failing to Appear for Judgment Debtor Examination and Order to Show Cause (Doc. 91).

        Second, defendants knew about these orders. D. Kan. Rule 5.4.9(a) provides that “notice

of electronic filing automatically generated by the court’s Electronic Filing System constitutes

service of the filed document on all parties who have consented to electronic service.” See Doc.

87 at 5 (citing D. Kan. Rule 5.4.9(a)). A docket annotation on June 21, 2018, shows that

defendant Mr. Jenkins registered as a pro se participant in this case, and he thus receives

electronic notifications for this case. Also, plaintiff directs the court to defendants’ receipt of

Judge James’s Order granting plaintiff’s Motion to Compel through the court’s electronic filing

system. Doc. 87 at 5. Plaintiff also argues that defendants’ filing of their “Answer” (Doc. 90) on

September 17, 2018, “indicates they are receiving notifications of [c]ourt filings and docket

entries.” Id. Finally, plaintiff asserts that the Order granting plaintiff’s Motion to Compel was

sent to defendants via Federal Express and emailed to defendants Mr. Jenkins and Mr. Woods




                                                   4
(Doc. 87-3). Plaintiff represents that these documents were mailed to addresses the defendants

provided and to business addresses on file with the Kansas Secretary of State. Doc. 87 at 6.

       Third, plaintiff argues that the defendants have disobeyed the court’s Order because they

have not responded to plaintiff’s post-judgment discovery requests. See Docs. 87 at 6, 78 at 2.

       Plaintiff acknowledges that a “per diem fine” imposed against a contemnor who “fails to

comply with an affirmative court order” is an alternative, appropriate sanction in civil contempt

proceedings. Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 829 (1994).

But plaintiff cites two cases from other federal district courts recognizing that “accumulating

monetary fines are unlikely to provide sufficient incentive when the contemnor does not have

assets at risk or is facing other large monetary claims.” Doc. 87 at 4 (citing United States v.

Lonnen, No. 1:15MC44, 2016 WL 4194243, at *7 (M.D.N.C. Aug. 8, 2016) and FTC v. Think

Achievement Corp., 14 F. Supp. 2d 1029, 1035 (N.D. Ind. 2001)). The court agrees that, here,

per diem monetary penalties, added to the judgment surpassing $8 million against defendants,

will not provide an effective incentive for defendants to comply with the court orders they have

ignored.

       The “purpose of civil contempt is not to punish the contemnor, but rather to coerce the

contemnor into compliance with court orders.” O’Connor v. Midwest Pipe Fabricators, Inc.,

CIV. A. No. 85-2301-S, 1990 WL 11065, at *3 (D. Kan. Jan. 3, 1990) (citing United States v.

United Mine Workers, 330 U.S. 258, 303–04 (1947)). “[I]mprisonment, with the proviso that the

contemnor will be released if he complies with the court order, is a proper penalty for civil

contempt and the imposition of such a penalty does not make the proceeding criminal.”

O’Connor, 1990 WL 11065, at *3; see also United States v. Ford, 514 F.3d 1047, 1051–52 (10th

Cir. 2008) (concluding the district court properly held that a contemnor’s arrest was appropriate



                                                 5
in light of his failure to “provide any responsive testimony or documentation” that the Internal

Revenue Service sought). Despite having proper notice, defendants have ignored several orders

requiring them to respond to plaintiff’s post-judgment discovery requests and show cause why

the court should not hold them in contempt. Most recently, defendants failed to appear for a

hearing on the court’s Citation for Failing to Appear for Judgment Debtor Examination and

Order to Show Cause. Given defendants’ persistent failures to respond to court orders, the court

concludes that “imprisonment may well be the only option available to the court to obtain

compliance.” O’Connor, 1990 WL 11065, at *3.

       The court thus concludes that a bench warrant calling for the United States Marshal to

apprehend Royall Jenkins is the appropriate sanction for his demonstrated civil contempt for the

court. The court grants plaintiff’s oral motion for this court to issue a bench warrant for Mr.

Jenkins.

       IT IS THEREFORE ORDERED THAT plaintiff’s oral motion for a bench warrant

during the October 18, 2018, Show Cause Hearing is granted.

       IT IS FURTHER ORDERED THAT a Bench Warrant be issued for the arrest of

defendant Royall Jenkins and for his prompt appearance before this court.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2018, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 6
